
	

113 HR 1016 IH: Community Post Office Relocation Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1016
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Peters of
			 California (for himself, Mrs. Davis of
			 California, and Mr.
			 Vargas) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to authorize the
		  United States Postal Service to sell, at fair market value, any post office
		  building subject to relocation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Post Office Relocation
			 Act.
		2.Sale of post
			 office buildings subject to relocation
			(a)In
			 generalChapter 4 of title
			 39, United States Code, is amended by adding at the end the following:
				
					417.Authority to
				sell buildings containing post offices subject to relocation
						(a)In addition to the
				authority provided under section 401(5), the Postal Service may sell, at fair
				market value, to an eligible buyer fee simple title to a covered post office
				building.
						(b)(1)Beginning on the date on
				which the Postal Service makes an announcement, as described in paragraph (2),
				that a covered post office building is for sale, an eligible buyer shall have
				30 days to make an offer to the Postal Service for the purchase of such
				building.
							(2)The announcement under paragraph (1)
				shall be posted prominently in a publicly accessible space in the covered post
				office building subject to sale.
							(c)(1)The Postal Service shall
				enter into negotiations for the sale of such building with the eligible buyer
				that submits the first offer, as determined by postmark date, during such
				30-day period. If such negotiations fail, then the Postal Service shall enter
				into negotiations for sale with each subsequent eligible buyer, as determined
				by postmark date, that submits an offer during such 30-day period until a sale
				is made or until all such eligible buyers are exhausted.
							(2)If an offer under paragraph (1) is
				for the fair market value of such building, and all other relevant conditions
				have been met with respect to making a successful sale within 45 days after the
				postmark date of such offer, the Postal Service shall sell such building to
				such buyer.
							(3)The fair market value of a post
				office building sold by the Postal Service under this section shall be
				determined by an independent professional appraiser, licensed within the State
				in which such building is located, mutually agreed upon by the Postal Service
				and the eligible buyer.
							(d)(1)After the sale of a
				covered post office building to an eligible buyer under this section, the
				Postal Service may lease, at fair market value, such building from such buyer
				for purposes of operating a post office in such building.
							(2)If the Postal Service does not require all
				of the space in such building while operating a post office pursuant to
				paragraph (1), the eligible buyer may use the remaining space for any purpose
				permitted under Federal, State, or local law or regulation.
							(e)If an eligible
				buyer makes a covered post office purchased under this section available for
				sale, the Postal Service shall have the right of first refusal to purchase such
				building at fair market value or at the price of such purchase plus any
				improvements, whichever is less.
						(f)For purposes of
				this section—
							(1)the term
				covered post office building means a building owned by the Postal
				Service that contains a post office subject to relocation (as that term is
				described in section 241.4 of title 39, Code of Federal Regulations);
				and
							(2)the term eligible buyer means
				a private organization—
								(A)that is described
				in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from
				taxation under section 501(a) of such Code;
								(B)that operates
				primarily within the geographic area served by a covered post office building
				subject to sale under this section; and
								(C)that has been in operation within such area
				for at least 5 years prior to the date on which the announcement of the sale of
				the building is made (as described in subsection
				(b)(1)).
								.
			(b)Technical
			 amendmentThe table of sections of chapter 4 of title 39, United
			 States Code, is amended by adding after the item relating to section 416 the
			 following new item:
				
					
						417. Authority to sell buildings
				containing post offices subject to relocation.
				
					
					.
			
